Citation Nr: 0501100	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his ex-wife


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the veteran's claim for a rating higher than 10 
percent for pseudofolliculitis barbae.



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's pseudofolliculitis barbae affects less than 
20 percent of the exposed areas; does not require systemic 
therapy, cause tissue loss, gross distortion, or asymmetry of 
features; and there is at most 1 characteristic of 
disfigurement.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's January 2003 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's January 2003 claim for an increased 
rating for his pseudofolliculitis barbae was to send a letter 
later that same month explaining the application of the VCAA 
to his claim.  The RO did not take any adjudicative action 
until May 2003, when it issued its rating decision that he 
appealed to the Board.  Thus, in compliance with Pelegrini, 
the RO provided the VCAA notification to him prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's January 
2003 letter specifically identified the veteran's claim as 
one for an increased rating for pseudofolliculitis barbae.  
The letter explained what the evidence would have to show and 
the information still needed to show it in order to establish 
entitlement to an increased rating.  In addition, the letter 
explained VA's duty to assist the veteran in obtaining this 
information and the respective responsibilities of the RO and 
the veteran in this regard.  Further, the RO told the veteran 
to promptly send information describing additional evidence 
or the evidence itself to the RO.  Moreover, the RO included 
the text of 38 C.F.R. § 3.159 in its December 2003 statement 
of the case (SOC)  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  Thus, the RO complied with the 
VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should provide any information or 
evidence in his possession pertaining to his claim.

In addition, the veteran's recent VA treatment records were 
requested and associated with the claims file, including a 
September 2004 treatment note that he presented at his 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  Also at that time, the veteran submitted his own 
statement as to his disorder.  Moreover, he was provided with 
a January 2003 dermatological examination, which was in 
addition to the December 2001 examination already on file.  
Further, there is no indication that other private or Federal 
records exist that should be requested, or that any pertinent 
evidence was not received.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to a Rating Higher than 10 percent for 
Pseudofolliculitis Barbae

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran filed his January 2003 claim having previously 
been granted service connection for pseudofolliculitis barbae 
with a 10 percent evaluation.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for pseudofolliculitis barbae is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).  In addition, the veteran filed his claim after the 
August 30, 2002 effective date of the recent change in the 
criteria for evaluating disabilities of the skin.  67 Fed. 
Reg. 49,590 - 49,599 (2002) codified at 38 C.F.R. § 4.118).  
Consequently, only the new criteria apply to his claim.  Cf. 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (explaining retroactivity 
rules where law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded) (emphasis added).

Pseudofolliculitis barbae is not listed in 38 C.F.R. § 4.118 
(2004), which contains the diagnostic codes applicable to the 
ratings of skin disorders.  When an unlisted disorder is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings, nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2004).

Pseudofolliculitis barbae is an unlisted disorder.  The RO 
rated this disorder under Diagnostic Code (DC) 7806 
pertaining to dermatitis or eczema, and also considered DC 
7800 for disfigurement of the head, face, or neck.  
Pseudofolliculitis is defined as "erythematous follicular 
papules or, less commonly, pustules resulting from close 
shaving of very curly hair."  Stedman's Medical Dictionary, 
27th ed., at 1470.  Dermatitis is "inflammation of the 
skin."  Id. at 479.  Eczema is defined as the "[g]eneric 
term for inflammatory conditions of the skin, particularly 
with vesiculation in the acute stage, typically erythematous, 
edematous, popular, and crusting."  Id. at 566.  As the 
symptoms of pseudofolliculitis are similar to those of 
eczema, and includes disfigurement of the face and neck, the 
RO was correct to rate the veteran under DCs 7806 and 7800.

Under DC 7806, a 10 percent rating is warranted for 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas affected, or if 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks during the last 12-month period.  A 30 
percent rating is assigned for dermatitis or eczema with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or if systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is 


warranted with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806 (2004).

DC 7806 also allows for ratings under DCs 7800 through 7805.  
However, other than DC 7800, Disfigurement of the head, face, 
or neck, the other diagnostic codes either apply to scars 
other than on the head, face, and neck, or do not provide for 
a rating higher than 10 percent.  The Board therefore need 
not analyze those diagnostic codes.  Under DC 7800, 10 
percent rating is assigned for one characteristic of 
disfigurement; a 30 percent rating is provided when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two or three characteristics of disfigurement; 
a 50 percent rating is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are:  a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

The SMRs show the veteran was treated numerous times in 
service for pseudofolliculitis barbae.  During a December 
2001 VA-authorized private dermatological examination, he 
indicated that his symptoms were burning after using 
aftershave and he was not then receiving treatment.  
Objective physical examination revealed that he had ingrown 
hairs with some pitted scarring over his cheeks, mandibular 
margins, and neck.  There were also many hairs ingrown on the 
sides of his neck.  There was no ulceration, exfoliation, or 
crusting.  The diagnosis was active and chronic 
pseudofolliculitis barbae.  Color photographs taken at that 
time are consistent with the above description, showing 
ingrown hairs and scarring on the cheeks, jaw, and top 
portion of the neck.

In an April 2002 statement, the veteran stated that he had 
not told the examiner of the itching, bleeding, and 
exfoliation of the skin when he shaves, in addition to the 
burning he experiences.

October 2002 VA outpatient treatment (VAOPT) records note 
facial folliculitis, and it was requested that the veteran 
see a dermatologist.  A subsequent October 2002 VAOPT note 
indicated multiple "IP type" cicatrix with multiple small 
follicular papules and diagnosed him with pseudofolliculitis 
barbae.

At the January 2003 VA-authorized private dermatological 
examination, the veteran complained of stinging, burning, 
exfoliation of the skin, and occasional bleeding of the skin 
over his face and neck.  An increase in the stinging and 
burning reportedly occurs when he sweats or uses products 
containing alcohol.  At that time, he was being treated with 
a topical alcohol antibiotic containing solution.  Objective 
physical examination revealed some follicular scarring over 
his face and neck, with some post-inflammatory hyper-
pigmentation associated with the beard area.  The slightly 
furred scars were more severe over the mandibular margins and 
neck area.  Color photographs again showed ingrown hairs and 
scarring of the cheeks, jaw, and neck.

At his September 2004 travel Board hearing (pp. 4-5) and in 
his September 2004 written statement, the veteran noted the 
following symptoms that he had for the previous 31 years due 
to his pseudofolliculitis barbae:  daily cutting himself, 
bleeding, burning, itching, and tenderness; frequent 
inflammation, unsightly puss bumps and odor, permanent 
scarring on the face and neck, painful ingrown hairs that he 
must frequently remove, two tone color of the face due to 
scarring, movement of the disease from the face to the neck, 
ruined shirts due to blood spots, and embarrassment from 
dried blood on the face.  At the hearing, he also noted that 
the topical medicine prescribed made the burning just as bad, 
and if there was a medication he could use, he would use it 
daily (pp. 6-7).  He expressed concern as to how much farther 
it would go, and noted that the severity varies (pp. 7,8).  
It also affects his interaction with others, including his 
employment (p. 8).

The veteran's ex-wife stated at the hearing that she 
frequently saw him bleed as a result of shaving for their 26 
years of marriage (p. 9).  She also noted that he had often 
not wanted to shave while in the Air Force, but was forced to 
(p. 9).  In addition, she stated that she frequently had to 
remove ingrown hairs from his skin (p. 9).  

A September 2004 VAOPT record the veteran submitted at the 
hearing noted only that he had pseudofolliculitis barbae and 
would likely continue to have it.  There was no mention of 
its severity in relation to the applicable rating criteria.

In light of the above, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for his 
pseudofolliculitis barbae.  Under DC 7806, he would only be 
entitled to the next highest, 30 percent, rating if 20 to 40 
percent of his entire body or exposed areas were affected, or 
if systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for 6 weeks or more 
during the past 12 months.  Neither of these circumstances is 
present.  He has never required systemic therapy; at most he 
has used a topical antibiotic.  In addition, it cannot be 
said that 20 to 40 percent of his body or exposed areas are 
affected by the pseudofolliculitis barbae.  The exposed areas 
affected are his face and neck.  Although it is difficult to 
ascribe a precise numerical percentage of the areas affected, 
the Board finds that the December 2001 and January 2003 color 
photographs indicate there is at least 80 percent of the face 
and neck that are not affected by the pseudofolliculitis 
barbae.  This conclusion is consistent with that of the 
January 2003 examiner who noted only "some" follicular 
scarring over the face and neck.  Consequently, because less 
than 20 percent of the exposed areas are affected, the 
veteran is not entitled to a 30 percent rating under DC 7806.



The only other diagnostic code that could warrant the higher 
30 percent rating is DC 7800, which would require either 
tissue loss and gross distortion or asymmetry, or 2 or 3 
characteristics of disfigurement.  But there is no evidence 
of tissue loss, gross distortion, or asymmetry.  Moreover, 
there is no evidence that the veteran has more than 1 of the 
characteristics of disfigurement.  The examinations, 
including color photographs, and VAOPT records reflect that 
he has many small markings, sometimes referred to as 
scarring, on his face and neck.  However, there is no scar 
5 or more inches in length or at least a quarter inch wide; 
and no evidence that the surface contour of any scar is 
elevated or depressed on palpation; that any scar is adherent 
to the underlying tissue; that there is underlying soft 
tissue missing; or that the skin is indurated and inflexible.  
The January 2003 examiner noted "some" 
post-inflammatory hyper-pigmentation associated with the 
beard area, and this hyper-pigmentation does not appear from 
the color photographs to exceed 6 square inches.  The only 
characteristic of disfigurement that may be applicable is 
abnormal skin texture in an area exceeding 6 square inches.  
But even if this characteristic of disfigurement was present, 
it would be the only one, and 1 characteristic of 
disfigurement would not entitle the veteran to a 30 percent 
rating.  The Board therefore need not determine whether his 
abnormal skin texture exceeds 6 square inches.

In sum, the veteran is not entitled to a rating higher than 
10 percent for his pseudofolliculitis barbae under any of the 
potentially applicable diagnostic codes.  And since, for the 
reasons stated, the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine does 
not apply, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

ORDER

The claim for a rating higher than 10 percent for 
pseudofolliculitis barbae is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


